                                         Case 2:18-bk-20151-ER         Doc 1050 Filed 12/13/18 Entered 12/13/18 20:58:32            Desc
                                                                         Main Document    Page 1 of 2


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com
                                           3   DENTONS US LLP
                                               601 South Figueroa Street, Suite 2500
                                           4   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           5
                                               Attorneys for the Chapter 11 Debtors and
                                           6   Debtors In Possession
                                                                       UNITED STATES BANKRUPTCY COURT
                                           7             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           8   In re                                         Lead Case No. 2:18-bk-20151-ER
                                           9   VERITY HEALTH SYSTEM OF                       Jointly Administered With:
                                               CALIFORNIA, INC., et al.,
                                          10
601 SOUTH FIGUEROA STREET , SUITE 2500




                                                                                             Case No. 2:18-bk-20162-ER
 LOS ANGELES, CALIFORNIA 90017-5704




                                                     Debtors and Debtors In                  Case No. 2:18-bk-20163-ER
                                          11   Possession.                                   Case No. 2:18-bk-20164-ER
                                                                                             Case No. 2:18-bk-20165-ER
         DENTONS US LLP




                                          12    Affects All Debtors
            (213) 623-9300




                                                                                             Case No. 2:18-bk-20167-ER
                                                                                             Case No. 2:18-bk-20168-ER
                                          13    Affects Verity Health System of             Case No. 2:18-bk-20169-ER
                                                 California, Inc.                            Case No. 2:18-bk-20171-ER
                                          14    Affects O’Connor Hospital                   Case No. 2:18-bk-20172-ER
                                                Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20173-ER
                                          15    Affects St. Francis Medical Center          Case No. 2:18-bk-20175-ER
                                                Affects St. Vincent Medical Center          Case No. 2:18-bk-20176-ER
                                          16    Affects Seton Medical Center                Case No. 2:18-bk-20178-ER
                                                Affects O’Connor Hospital Foundation        Case No. 2:18-bk-20179-ER
                                          17    Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20180-ER
                                                 Foundation                                  Case No. 2:18-bk-20181-ER
                                          18    Affects St. Francis Medical Center of
                                                 Lynwood Foundation                          Hon. Judge Ernest M. Robles
                                          19    Affects St. Vincent Foundation              NOTICE OF ERRATA RE DEBTORS’ MEMORANDUM IN
                                                Affects St. Vincent Dialysis Center, Inc.   SUPPORT OF ENTRY OF ORDER (1) APPROVING SALE OF
                                          20    Affects Seton Medical Center                CERTAIN ASSETS TO SANTA CLARA COUNTY FREE AND
                                                 Foundation                                  CLEAR OF ALL ENCUMBRANCES; (2) APPROVING
                                          21    Affects Verity Business Services            DEBTORS’ ASSUMPTION AND ASSIGNMENT OF CERTAIN
                                                Affects Verity Medical Foundation           UNEXPIRED LEASES AND EXECUTORY CONTRACTS AND
                                          22    Affects Verity Holdings, LLC                DETERMINING CURE AMOUNTS AND APPROVING
                                                Affects De Paul Ventures, LLC               DEBTORS’ REJECTION OF THOSE UNEXPIRED LEASES AND
                                          23    Affects De Paul Ventures - San Jose         EXECUTORY CONTRACTS WHICH ARE NOT ASSUMED
                                                 ASC, LLC                                    AND ASSIGNED; (3) WAIVING THE 14-DAY STAY PERIODS
                                          24                                                 SET FORTH IN BANKRUPTCY RULES 6004(H) AND 6006(D);
                                                         Debtors and Debtors In              AND (4) GRANTING RELATED RELIEF
                                          25   Possession.
                                                                                             Hearing:
                                          26                                                 Date:       December 19, 2018
                                                                                             Time:       10:00 am
                                          27                                                 Location:   Courtroom 1568
                                                                                                         255 E. Temple St., Los Angeles, CA
                                          28



                                               109838751\V-1
                                         Case 2:18-bk-20151-ER        Doc 1050 Filed 12/13/18 Entered 12/13/18 20:58:32                   Desc
                                                                        Main Document    Page 2 of 2


                                           1      PLEASE TAKE NOTICE that the Debtors hereby file this notice of errata and correction to

                                           2   the Debtors’ Memorandum In Support Of Entry Of Order (1) Approving Sale Of Certain Assets

                                           3   To Santa Clara County Free And Clear Of All Encumbrances; (2) Approving Debtors’

                                           4   Assumption And Assignment Of Certain Unexpired Leases And Executory Contracts And

                                           5   Determining Cure Amounts And Approving Debtors’ Rejection Of Those Unexpired Leases And

                                           6   Executory Contracts Which Are Not Assumed And Assigned; (3) Waiving The 14-Day Stay

                                           7   Periods Set Forth In Bankruptcy Rules 6004(H) And 6006(D); And (4) Granting Related Relief

                                           8   (the “Memorandum”) [Docket No. 1041], as follows:

                                           9          The Memorandum, at page 21, lines 2-7, erroneously provides: “Therefore, the Debtors,
                                          10   CAG [the California Attorney General] and SCC [Santa Clara County] are discussing an
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                          11   agreement that provides that, no later than 4:00 p.m. (Pacific Time), on January 18, 2019, the
         DENTONS US LLP




                                          12   Debtors will file either (a) notice of a resolution of the issues regarding the applicability of the
            (213) 623-9300




                                          13   AG Conditions, or (b) notice that no resolution was reached and a hearing will be required on the

                                          14   applicability of the AG Conditions.” The County is not discussing such an agreement and is not

                                          15   amenable to such agreement.

                                          16

                                          17
                                               Dated: December 13, 2018                               DENTONS US LLP
                                          18                                                          SAMUEL R. MAIZEL
                                                                                                      TANIA M. MOYRON
                                          19
                                          20
                                                                                                      By    /s/ Tania M. Moyron
                                          21                                                                Tania M. Moyron
                                          22                                                          Attorneys for the Chapter 11 Debtors and
                                                                                                      Debtors In Possession
                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                                                                                  1
